 



EXHIBIT 10.1
CONTRACT OF SALE
     THIS CONTRACT OF SALE (this “Contract”) is made and entered as of the
Effective Date (as hereinafter defined) by and between TR WALKER RANCH PARTNERS,
LTD., a Texas limited partnership (“Seller”), and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Buyer”).
     For and in consideration of the mutual covenants and agreements contained
in this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:

1.   PURCHASE AND SALE. Seller agrees to sell and convey to Buyer, and Buyer
agrees to buy from Seller, the Property (hereinafter defined) for the
consideration and upon and subject to the terms, provisions and conditions
hereinafter set forth. The “Property” means:

  (a)   The land situated at 14500 Blanco Road, San Antonio, Bexar County,
Texas, more particularly described in Exhibit A to this Contract (the “Land”),
together with (i) the improvements situated on the Land commonly known as Walker
Ranch Apartments and all other structures, fixtures, buildings and improvements
situated on the Land (such buildings, structures, fixtures and improvements
being herein called the “Improvements”), (ii) any and all rights, titles,
powers, privileges, easements, licenses, rights-of-way and interests appurtenant
to the Land and the Improvements, (iii) all rights, titles, powers, privileges,
licenses, easements, rights-of-way and interests, if any, of Seller, either at
law or in equity, in possession or in expectancy, in and to any real estate
lying in the streets, highways, roads, alleys, rights-of-way or sidewalks, open
or proposed; in front of, above, over, under, through or adjoining the Land and
in and to any strips or gores of real estate adjoining the Land, and (iv) all
rights, titles, powers, privileges, interests, licenses, easements and
rights-of-way appurtenant or incident to any of the foregoing, including,
without limitation, to the extent owned by Seller, all mineral, oil, gas and
other hydrocarbon substances on and under and that may be produced from the
Land, as well as all development rights, land use entitlements, air rights,
water, water rights, riparian rights, and water stock relating to the Land;    
(b)   All equipment, fixtures, appliances, inventory, and other personal
property of whatever kind or character owned by Seller and attached to or
installed or located on or in the Land or the Improvements and to the extent
assignable, all leasehold interest of Seller in and to any equipment, fixtures,
appliances, inventory, and other personal property of whatever kind or character
leased by Seller and attached to or installed or located on or in the Land or
the Improvements including, but not limited to, any furniture, furnishings,
drapes and floor coverings, office equipment and supplies, heating, lighting,
refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment,
including any personal property owned or, to the extent assignable, leased by
the current property manager (the “Personal Property”):     (c)   All of
Seller’s right, title and interest in and to all agreements, leases and other
agreements that relate to or affect the Land, the Improvements, the Personal
Property or the operation thereof, including, without limitation, tenant leases
and any guaranties of tenant leases (collectively, “Tenant Leases”) and all
security deposits actually paid to or received by Seller in connection therewith
(and not as of the Closing Date returned to or

Contract of Sale — Walker Ranch Apartments

1



--------------------------------------------------------------------------------



 



      forfeited by tenants under Tenant Leases), service and maintenance
contracts (“Service Contracts”), warranties, guaranties, bonds, licenses and
permits, but only to the extent that such Service Contracts, warranties,
guaranties, bonds, licenses and permits are assignable by Seller without any
necessary third party consent, or to the extent that all necessary third party
consents to such assignments have been obtained (provided that Seller shall not
be obligated to obtain such third party consents); and     (d)   To the extent
assignable at no cost to Seller, all intangible personal property, if any, owned
by Seller and related to the Land and the Improvements, including, without
limitation: the name “Walker Ranch Apartments”.

2.   CONTRACT SALES PRICE. The total purchase price for the Property (the “Sales
Price”) shall be THIRTY MILLION SEVEN HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($30,750,000.00), payable in cash at Closing. Payment in cash means payment by
wire transfer of immediately available federal funds (“Immediately Available
Funds”).

3.   EARNEST MONEY. Within two (2) Business Days (as hereinafter defined) of the
Effective Date, Buyer shall deliver to LandAmerica Title Company, 8201 Preston
Road, Suite 280, Dallas, Texas 75225, Attention: Debbie S. Moore (Phone:
(214) 368-3695, the “Title Company”), as escrow agent, ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00) (by Immediately Available Funds) as
earnest money (the “Earnest Money”), which funds shall be deposited and held by
the Title Company in an interest bearing account, and Buyer shall provide such
information, including its federal identification number, as is necessary to
establish such account. If Buyer does not timely deliver the Earnest Money as
provided in this Section 3, this Contract shall be null and void, and neither
party shall have any rights or obligations hereunder. If the transaction
contemplated by this Contract is closed, then the Earnest Money will be applied
in payment of the Sales Price to be paid at Closing. In the event the
transaction is not closed, then the Title Company shall disburse the Earnest
Money in accordance with the provisions of this Contract.

4. CLOSING.

  (a)   The closing of the sale of the Property to Buyer (the “Closing”) shall
take place at the Title Company on the date (the “Closing Date”) which is thirty
(30) days after expiration of the Feasibility Period (hereinafter defined).
Buyer shall have a one-time right to extend the Closing Date to a date not later
than sixty (60) days after the expiration of the Feasibility Period by
(i) notifying Seller in writing of such extension at least five (5) days prior
to the then-scheduled Closing Date, and (ii) simultaneously with delivery of the
written notice of extension to Seller, delivering to the Title Company (by
Immediately Available Funds) the additional sum of ONE HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($150,000.00) (the “Extension Fee”) which funds shall be
deposited and held by the Title Company in an interest bearing account. Except
as expressly provided in this Contract, the Extension Fee shall be
non-refundable to Buyer and shall be unconditionally earned by Seller, as
compensation to Seller for granting the extension of the Closing Date; provided,
however, the Extension Fee shall be applied to the Sales Price at Closing. If
Buyer does not deliver the written notice and the Extension Fee in the manner
and within the time period required above, then Buyer shall have waived its
right to extend the Closing Date.     (b)   At the Closing, Seller shall deliver
or cause to be delivered to Buyer, at Seller’s sole cost and expense (except as
otherwise provided in this Section 4(b)), the following:

Contract of Sale — Walker Ranch Apartments

2



--------------------------------------------------------------------------------



 



  (i)   A Special Warranty Deed, in the form attached hereto as Exhibit B, duly
executed and acknowledged by Seller, conveying good and indefeasible title in
fee simple to the Land and Improvements, free and clear of any and all liens,
encumbrances, easements and assessments, except for Permitted Exceptions
(hereinafter defined) and any others approved by Buyer in writing;     (ii)   A
Bill of Sale, Assignment and Assumption Agreement (the “Bill of Sale”), in the
form attached hereto as Exhibit C, duly executed and acknowledged by Seller;    
(iii)   An Assignment of Leases and Assumption Agreement (the “Assignment and
Assumption Agreement”), in the form attached hereto as Exhibit D, duly executed
and acknowledged by Seller;     (iv)   An Owner’s Policy of Title Insurance (the
“Owner’s Title Policy”), delivered in due course by the Title Company after
Closing, to be issued by the Title Company on the standard form in use in the
State of Texas, in the full amount of the Sales Price, dated as of the Closing
Date, insuring Buyer’s fee simple title to the Land and Improvements to be good
and indefeasible subject only to Permitted Exceptions and others approved by
Buyer in writing, and the standard printed exceptions, provided, however:

  (1)   the exception as to area and boundaries may, at the option and expense
of Buyer, be deleted except for “any shortages in area”;     (2)   the standard
exception as to restrictive covenants shall either be deleted or except only for
any restrictive covenants that are Permitted Exceptions;     (3)   the exception
as to standby fees and taxes shall be limited to standby fees and taxes for the
year of Closing and subsequent years, and subsequent assessments for prior years
due to changes in land usage or ownership;

      Any endorsements to the Owner’s Title Policy (except any Seller’s Curative
Endorsements, as hereinafter defined) shall also be at the sole cost and expense
of Buyer.

  (v)   Possession of the Property, subject only to the Tenant Leases and the
Permitted Exceptions;     (vi)   A non-foreign affidavit, in the form attached
hereto as Exhibit E, duly executed and acknowledged by Seller;     (vii)   A
form of notice to all tenants of the Property (“Tenant Notice Letter”) duly
executed by Seller, in the form attached as Exhibit F;     (viii)   Subject to
the limitations of this Contract, a recertification of the representations and
warranties contained in Section 12;     (ix)   The most current Rent Roll (as
hereinafter defined) available to Seller;

Contract of Sale — Walker Ranch Apartments

3



--------------------------------------------------------------------------------



 



  (x)   Evidence of its capacity and authority for the closing of this
transaction; and     (xi)   Such other documents as may be reasonably required
to close this transaction, duly executed.

  (c)   At the Closing, Buyer shall perform and deliver, at Buyer’s sole cost
and expense, the following:

  (i)   The Sales Price in Immediately Available Funds (reduced by the amount,
if any, of the Earnest Money applied for that purpose);     (ii)   The
Assignment and Assumption Agreement duly executed and acknowledged by Buyer;    
(iii)   The Tenant Notice Letters duly executed by Buyer;     (iv)   Evidence of
its capacity and authority for the closing of the transaction contemplated
herein; and     (v)   Such other documents as may be reasonably required to
close this transaction, duly executed.

  (d)   Seller shall pay: the premium for the Owner’s Title Policy and the cost
of any Seller’s Curative Endorsements (except the premium of the area and
boundary modification (if any) and the cost of any other endorsements shall be
paid entirely by Buyer), 1/2 of any escrow fee; fees for preparation of the
conveyance documentation; Seller’s attorneys’ fees; any costs of preparing the
New Survey (as hereinafter defined) and other expenses stipulated to be paid by
Seller under other provisions of this Contract. Buyer shall pay: survey fees
(excluding the costs of preparing the New Survey but including any costs to
update or recertify the New Survey), the costs of any endorsements related to
the Owner’s Title Policy (except the cost of any Seller’s Curative
Endorsements), including the modification of the survey exception, the cost of
any mortgagee policy of title insurance (including endorsements), 1/2 of any
escrow fee; Buyer’s attorneys’ fees; and other expenses stipulated to be paid by
Buyer under other provisions of this Contract.     (e)   Assessments, current
taxes, rents and maintenance fees will be prorated as of the Closing Date;
provided, however, no prorations will be made for delinquent rents existing as
of the Closing. Proration of taxes will be made on the basis of (i) the assessed
value of the Land and Improvements for the year of Closing, if known, or the
assessed value of the Land and Improvements for the year before Closing, if such
value is not known, multiplied by (ii) the tax rates for the year of Closing, if
known, or the rates for the year before Closing, if not known, with a subsequent
cash adjustment of such proration to be made between Seller and Buyer, if
necessary, within 30 days of when actual tax figures are available. If any such
charges, expenses, and income other than taxes are unavailable at the Closing
Date, then a readjustment of these items shall be made within 30 days after the
Closing. With respect to any delinquent rentals, Buyer will make a reasonable
attempt for 3 months following Closing (but shall not be obligated) to collect
the same for Seller’s benefit after the Closing in the usual course of the
operation of the Property and such collection, if any, will be remitted to
Seller promptly upon receipt by Buyer. Nothing contained herein shall operate to
require Buyer to institute any lawsuit or other collection procedure to collect
such delinquent rentals or to prohibit Seller from any such

Contract of Sale — Walker Ranch Apartments

4



--------------------------------------------------------------------------------



 



      collection. Any sums received by Buyer from any tenants owing delinquent
rentals will be applied first to the current portion of such tenant’s rent, then
to any delinquent rentals owed with respect to the period following Closing, and
then (and only then) to delinquent rentals owed with respect to the period
before Closing. Buyer additionally agrees to pay or reimburse all usual and
customary finder’s fees, commissions and the like payable with respect to any
Tenant Leases that (1) are executed after the Effective Date and prior to the
Closing Date and (2) pursuant to which the Tenant takes occupancy of its unit on
or after the expiration of the Feasibility Period. At the Closing, Seller will
pay to Buyer in cash the amount of any security deposits actually paid to or
received by Seller under the Tenant Leases (and not as of the Closing Date
returned to or forfeited by tenants under Tenant Leases) and any prepaid rentals
actually paid to or received by Seller for periods subsequent to the Closing;
provided, however, non-refundable payments, deposits, or fees (including pet
fees/deposits) collected by Seller shall not be prorated. In making the
prorations required by this Section 4, the economic burdens and benefits of
ownership of the Property for the Closing Date shall be allocated to Buyer. The
provisions of this Section 4(e) shall survive the Closing.     (f)   Utilities
and other customarily prorated expenses, including, without limitation, water,
sewer, gas, electricity, trash removal, and fire protection service, and any
contracts or agreements for services to the Property to be transferred to and
assumed by Buyer, to the extent paid for by Seller or required to be paid for by
Seller for a period after Closing, shall be prorated as of the Closing Date.
Other expenses relating to the Property up to the Closing Date and all periods
prior thereto including those required by any contract or agreement for any
services to the Property and those incurred or ordered by Seller or Seller’s
agents that are not to be transferred and assumed by Buyer, including, without
limitation, insurance and administrative expenses, shall be paid for by Seller,
and Buyer shall not be liable therefor. Seller shall not assign to Buyer, and
Buyer shall not be entitled to, any deposits held by any utility company or
other company servicing the Property; instead, such deposits shall be returned
to Seller, and Buyer shall arrange and bear all responsibility to arrange with
all utility companies to have accounts styled in Buyer’s name beginning on the
Closing Date. The provisions of this Section 4(f) shall survive the Closing.    
(g)   At the Closing, Seller shall deliver to Buyer (or make available at the
Property), to the extent in Seller’s possession or control, originals of the
Tenant Leases, copies of the tenant correspondence files, keys, access codes,
and originals of any other items which Seller was required to furnish or make
available pursuant to Section 7, except for Seller’s general ledger and other
internal books or records which shall be retained by Seller.     (h)   If any
apartment unit is vacated five (5) days or more prior to Closing, then, prior to
Closing, Seller shall use commercially reasonable diligence to return such unit
to rentable condition in accordance with Seller’s customary cleaning, painting,
and repair standards for vacant units, including causing all appliances to be
cleaned and in working order (the condition of such an apartment unit after
cleaning is referred to herein as a “Rent Ready Condition”). Buyer shall receive
a credit for each unit that became vacant on a date that is five or more days
prior to Closing and that is not in Rent Ready Condition at Closing in an amount
agreed to by Seller and Buyer. In the event Seller and Buyer cannot agree upon
the amount with respect to any unit or units which are not in Rent Ready
Condition (“Disputed Units”), the sum of $400.00 as to each Disputed Unit shall
be withheld from the Sales Price at Closing and deposited in an escrow account
(“Make Ready Escrow Account”) maintained by the Title Company under an Escrow
Agreement to be agreed

Contract of Sale — Walker Ranch Apartments

5



--------------------------------------------------------------------------------



 



      upon by Seller and Buyer at Closing. Buyer shall be entitled to withdraw
funds from the Escrow Amount as repairs are made to the Disputed Units (up to a
maximum of $400.00 per Disputed Unit) within fifteen (15) days from presentation
to the Title Company (with a copy to Seller) of a request for disbursement
accompanied by copies of paid third party invoices evidencing such work
(“Request for Disbursement”); provided, however, Seller shall have the right to
dispute such payment by sending written notice of such objection to the Title
Company and Buyer within ten (10) days following receipt of the Request for
Disbursement. The Title Company shall hold such funds in the Make Ready Escrow
Account as to the disputed Request for Disbursement until Seller and Buyer
advise the Title Company in writing as to the agreed disbursement of the
disputed funds. The balance of the Make Ready Escrow Account shall be paid to
Seller upon the earlier to occur of (i) the completion of the repairs to all of
the Disputed Units; or (ii) thirty (30) days from Closing.

5.   FEASIBILITY STUDY AND INSPECTION.

  (a)   Buyer is granted the right to conduct engineering and/or market and
economic feasibility studies of the Property and a physical inspection of the
Property, including studies or inspections to determine the existence of any
environmental hazards or conditions (collectively, the “Feasibility Study”)
during the period (the “Feasibility Period”) commencing on the Effective Date
and ending at 5:00 p.m., Dallas, Texas time on May 5, 2006. With Seller’s
permission, after Seller has received advance notice sufficient to permit it to
schedule in an orderly manner Buyer’s examination of the Property and to provide
at least twenty-four (24) hours advance written notice to any affected tenants,
Buyer or its designated agents may enter upon the Property for purposes of
analysis or other tests and inspections deemed necessary by Buyer for the
Feasibility Study; provided, however, Buyer is not permitted to perform any
intrusive testing, including, without limitation, a Phase II environmental
assessment or boring, without (i) submitting to Seller the scope and inspections
for such testing; and (ii) obtaining the prior written consent of Seller which
may be withheld in Seller’s sole and absolute discretion. Buyer shall not alter
the physical condition of the Property without notifying Seller of its requested
tests, and obtaining the written consent of Seller to any physical alteration of
the Property. Buyer will exercise its best efforts to conduct or cause to be
conducted all inspections and tests in a manner and at times which will not
unreasonably interfere with any tenant’s use and occupancy of the Property. If
Buyer determines, in its sole judgment, that the Property is not suitable for
any reason for Buyer’s intended use or purpose, or is not in satisfactory
condition, then Buyer may terminate this Contract by written notice to Seller
prior to expiration of the Feasibility Period, in which case the Earnest Money
will be returned to Buyer, and neither party shall have any further right or
obligation hereunder other than as set forth herein with respect to rights or
obligations that survive termination. If the Contract is not terminated in the
manner and within the time provided in this Section 5, the condition provided in
this Section 5(a) and any and all objections with respect to the Feasibility
Study shall be deemed to have been waived by Buyer for all purposes. The
Feasibility Study shall be at Buyer’s sole cost and expense.     (b)   Buyer
shall promptly restore the Property to its original condition if damaged or
changed due to the tests and inspections performed by Buyer, free of any
mechanic’s or materialman’s liens or other encumbrances arising out of any of
the inspections or tests, and shall provide Seller, at no cost to Seller, with a
copy of the results of any tests and inspections made by Buyer, excluding any
market and economic feasibility studies.

Contract of Sale — Walker Ranch Apartments

6



--------------------------------------------------------------------------------



 



      Buyer shall keep confidential the results of any tests and inspections
made by Buyer, and shall not disclose said results to any third parties; other
than Buyer’s officers, directors, employees, affiliates, counsel, investment
advisors, potential lenders, partners, investors and participants and their
advisors and other representatives (collectively “Buyer Group”), and the Buyer
Group shall be informed to treat such information confidentially and in
accordance with the terms and conditions of this Contract. Buyer hereby
indemnifies and holds Seller harmless from all claims, liabilities, damages,
losses, costs, expenses (including, without limitation, reasonable attorneys’
fees), actions and causes of action arising out of or in any way relating to the
Feasibility Study performed by Buyer, its agents, independent contractors,
servants and/or employees, including those caused by or in any way contributed
to by the negligence of Seller, its agents, independent contractors, servants
and/or employees; provided such indemnity shall not extend to the gross
negligence or willful misconduct of the Seller, its agents, independent
contractors, servants and/or employees. Buyer further waives and releases any
claims, demands, damages, actions, causes of action or other remedies of any
kind whatsoever against Seller for properly damages or bodily and/or personal
injuries to Buyer, its agents, independent contractors, servants and/or
employees arising out of the Feasibility Study or use in any manner of the
Property. Buyer shall procure and continue in force from and after the date
Buyer first enters the Property, and continuing throughout the term of this
Contract, Comprehensive General Liability Insurance with a combined single limit
of not less than One Million Dollars ($1,000,000) per occurrence, or Commercial
General Liability Insurance, with limits of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) per event.
Seller and Thompson Realty Corporation shall be included as an additional
insured(s) under such comprehensive general liability or commercial general
liability coverage. Such insurance shall include: (i) personal injury liability
with employee and contractual exclusions removed; and (ii) a waiver of
subrogation in favor of Seller without exception for the negligence of any
additional insured. Buyer will not be permitted to come onto the Property unless
and until Buyer has provided to Seller a certificate of insurance evidencing
such coverage, the additional insured status of Seller, and such waiver of
subrogation. The provisions of this Section 5(b) shall survive the Closing or
any termination of this Contract and are not subject to any liquidated damage
limitation on remedies, notwithstanding anything to the Contrary in this
Contract.     (c)   During the Feasibility Period, Buyer shall review all
Service Contracts provided by Seller. Buyer shall notify Seller prior to the
expiration of the Feasibility Period of those Service Contracts that it
disapproves, and Seller shall, at Seller’s expense, terminate such disapproved
Service Contracts effective not later than the Closing Date. All Service
Contracts not disapproved by Buyer during the Feasibility Period shall be deemed
to have been approved by Buyer, and Buyer shall assume and be liable for any and
all obligations under the respective Service Contracts extending past the
Closing Date. Notwithstanding the foregoing, Buyer shall be deemed to have
approved and shall have no right to reject those Service Contracts that, by
their terms, cannot be terminated by Seller without the payment of a penalty,
termination fee, or other charge.

6.   TITLE APPROVAL.

  (a)   Seller has previously delivered to Buyer and Buyer acknowledges receipt
of: a Commitment for Title Insurance with copies of all recorded instruments
affecting the Property and recited as exceptions in said Commitment for Title
Insurance (collectively, the “Commitment”). Within fifteen (15) days of the
Effective Date, Seller shall, at

Contract of Sale — Walker Ranch Apartments

7



--------------------------------------------------------------------------------



 



      Seller’s sole cost and expense provide to Buyer a current “as-built”
survey (“New Survey”) which shall depict the location of the new swimming pool
and pool house upon the Land. New Survey must: (1) be prepared by a Registered
Professional Land Surveyor; (2) be in a form reasonably acceptable to the Title
Company; (3) set forth a legal description of the Lands by metes and bounds or
by reference to a platted lot or lots; (4) show that the New Survey was made on
the ground with corners marked with monuments either found or placed; (5) show
any discrepancies or conflicts in boundaries, and any visible encroachments;
(6) contain the surveyor’s certificate that the Survey is true and correct; and
(7) show the location and size of all of the following on or immediately
adjacent to the Land, if any, if recorded or visible and apparent:
(a) buildings, (b) building set back lines (as shown on any recorded plat, but
not as may be described in any restrictive covenants or zoning ordinances),
(c) streets and roads, (d) 100-year flood plain (approximate location),
(e) improvements, (f) encroachments, (g) easements, (h) recording information of
recorded easements, (i) pavements, (j) protrusions, (k) fences,
(1) rights-of-way, and (m) any markers or other visible evidence of utilities.
Any area of the Property within the 100-year flood plain will be shown on the
Survey as the approximate location of the 100-year flood plain as defined by the
Federal Emergency Management Agency or other applicable governmental authority.
If Buyer has an objection to items disclosed in the Commitment or the New
Survey, then Buyer will be entitled to give Seller written notice of its
objections for a period of ten (10) Business Days following the receipt of the
New Survey. If Buyer gives timely written notice of its objections, then Seller
may, but shall not have any obligation to, cure such objections for a period of
five (5) days from the date Seller receives Buyer’s notice (“Seller’s Cure
Period”). Seller shall utilize reasonable diligence to cure any errors in the
Commitment, provided Seller shall not have any obligation to expend any money,
to incur any contractual or other obligations, or to institute any litigation in
pursuing such efforts other than to remove at Closing financing liens of an
ascertainable amount created by, through, or under Seller; further provided,
notwithstanding the foregoing, Seller is required to cure any objection that may
be cured by performance of the following acts: (A) satisfaction of any mortgages
placed upon the Property by Seller or expressly assumed by Seller as a lien to
secure indebtedness; or (B) causing the release of any mechanic’s liens placed
upon the Property by a third party in connection with work performed or alleged
to have been performed on the Property by, or at the request of, Seller
(collectively “Monetary Encumbrances”). At Seller’s option, Seller may elect to
cure an objection made by Buyer by causing the Title Company to issue an
endorsement to “insure over” such objection (“Seller’s Curative Endorsement”).
If any objection is not satisfied during Seller’s Cure Period, then Buyer shall
elect not later then five (5) days after the expiration of Seller’s Cure Period,
but in any event on or before expiration of the Feasibility Period, as its sole
and exclusive remedy to either: (i) terminate this Contract, in which case the
Earnest Money shall be refunded to Buyer, and neither party will have any
further rights or obligations pursuant to this Contract, other than as set forth
herein with respect to rights or obligations that survive termination; or
(ii) waive the unsatisfied objection (which shall thereupon become a Permitted
Exception) and proceed to Closing. Any exception to title not objected to by
Buyer in the manner and within the time period specified in this Section 6(a)
shall be deemed accepted by Buyer. Buyer may, at Buyer’s sole cost and expense,
obtain an update of the New Survey (“Updated Survey”). If the Updated Survey
shows exceptions not previously shown on the New Survey (individually a “New
Exception” and collectively the “New Exceptions”). Buyer may object to such New
Exceptions in accordance with the mechanism contained in this Section 6(a);
provided Buyer shall have no right to object to any New Exception if the New
Exception (i) is a utility service easement (“Service Easement”) whereby the
public utility provides

Contract of Sale — Walker Ranch Apartments

8



--------------------------------------------------------------------------------



 



      utility service to any portion of the Improvements and the Improvements do
not encroach into the boundaries of the Service Easement; or (ii) reflects the
addition of paving, sidewalks, pool decking or landscaping and such additional
of paving, sidewalks, pool decking or landscaping does not cause the Property to
violate applicable law or applicable restrictions. The phrase “Permitted
Exceptions” means those exceptions to title set forth in the Commitment or the
New Survey or the Updated Survey and that have been accepted or deemed accepted
by Buyer. Buyer shall notify Seller in writing of any failure of the Commitment
or New Survey to satisfy the requirements of this Section 6(a) within ten
(10) days after the Commitment and New Survey are received by Buyer, and if
Buyer fails to do so, then they shall be deemed to satisfy such requirements.  
  (b)   After the Effective Date, Seller shall not intentionally or deliberately
place on the Property any encumbrance (references to “encumbrance” include any
lien, encumbrance, or other exception to title) other than new Tenant Leases as
permitted by the terms of this Contract. If prior to the Closing Date title to
the Property becomes subject to any encumbrance other than a Permitted
Exception, then Seller may (but shall not be obligated to) attempt to cure such
encumbrance; provided Seller shall be obligated to remove any Monetary
Encumbrance. If Seller is unable or unwilling to cure any such encumbrance, then
Buyer may, as its sole and exclusive remedy either: (i) terminate this Contract
by written notice to Seller whereupon the Earnest Money and any Extension Fee
shall be returned to Buyer, and neither party will have any right or obligation
hereunder other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) proceed to Closing without receiving any
credit against or reduction of the Sales Price whereupon Buyer shall be deemed
to have accepted such encumbrance as an exception to title (which shall
thereupon become a Permitted Exception).

7.   SUBMISSION MATTERS.

  (a)   To the extent that Seller has not already done so, Seller shall within
five (5) business days deliver to Buyer copies of the following (the “Submission
Matters”), to the extent (and only to the extent) that such items are available
and in Seller’s actual possession:

  (i)   revenue and expense reports, or equivalent, in the form prepared by the
property manager for the most recent twenty-four (24) months (“Operating
Reports”);     (ii)   copies of any Service Contracts which are currently in
effect;     (iii)   the aged delinquency report(s) for the previous twelve (12)
months, in the form prepared by the property manager;     (iv)   Seller’s most
current Owner’s Title Policy (with the amount of the coverage removed);     (v)
  an inventory of the Personal Property, which inventory shall identify which
items are leased and which items are owned by, as appropriate, the Seller or
Seller’s property manager;     (vi)   a rent roll, as of a recent date in the
form provided to Seller by its property manager (“Rent Roll”);

Contract of Sale — Walker Ranch Apartments

9



--------------------------------------------------------------------------------



 



  (vii)   copies of all tax (real and personal property) bills for the current
year and the immediately preceding year together with the current tax assessment
information;     (viii)   copies of all utility bills for the most recent twelve
(12) months;     (ix)   the Phase I Environmental Site Assessment prepared by
Raba-Kistner Consultants, Inc., Project NO. ASF99-163-00, dated September, 1999
(“Existing Environmental Report”); and     (x)   the insurance claim report for
any insurance claims made with regard to the Property in the most recent twelve
(12) months.

  (b)   In addition, Seller has or will cause to be made available to Buyer for
inspection at the Property the following (the “Additional Submission Matters”),
to the extent (and only to the extent) that such items are available and in
Seller’s actual possession or control:

  (i)   copies of any plans and specifications;     (ii)   maintenance records
for the Property;     (iii)   tenant correspondence files;     (iv)   books and
records for the Property;     (v)   copies of Tenant Leases;     (vi)   copies
of any certificates of occupancy; and
    (vii)   copies of any warranties or guaranties applicable to the Property.

  (c)   As soon as practicable, Seller shall provide to Buyer a written report
dated within 30 days of the Effective Date by a licensed pest control agent
showing no visible property damage or infestation from termites or other pests
(“Termite Report”). If the Termite Report shows any visible property damage or
infestation from termites or other pests, Seller shall either repair such damage
prior to the Closing or Buyer shall have the option to either: (i) terminate
this Contract, in which case the Earnest Money shall be refunded to Buyer, and
neither party will have any further rights or obligations pursuant to this
Contract, other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) waive the unsatisfied objection and proceed to
Closing.     (d)   Any failure of Seller to timely deliver any of the Submission
Matters or make available any of the Additional Submission Matters will not
extend the Feasibility Period beyond the period prescribed in Section 5(a)
hereof, and Buyer’s sole and exclusive remedy on account of any such failure
will be to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of such Section 5(a). Except as
expressly provided in Section 12 hereof, Seller makes no representation or
warranty, express or implied, as to the accuracy or completeness of the
information contained in the Submission Matters or the Additional Submission
Matters.     (e)   The non-public Submission Materials, the Additional
Submission Matters and the Termite Report (together with any other information
regarding the Property made

Contract of Sale — Walker Ranch Apartments

10



--------------------------------------------------------------------------------



 



      available to Buyer) are confidential and shall not be distributed or
disclosed by Buyer to any person or entity, except as may be required by law,
provided that Buyer may disclose the Submission Materials to the Buyer Group
provided such parties are made aware of the confidential nature of such
information. If the transaction evidenced hereby fails to close for any reason
whatsoever, Buyer shall return to Seller all copies of the Submission Materials
which Seller or its agents may have delivered to Buyer (together with any other
information regarding the Property made available to Buyer).

8.   BROKER’S FEE. Buyer and Seller represent and warrant to each other that no
real estate commissions, finders’ fees, or brokers’ fees have been or will be
incurred in connection with the sale of the Property by Seller to Buyer other
than William M. Woodall P.C. (“Broker”). Seller shall pay a commission to Broker
pursuant to a separate agreement between Seller and Broker. Such commissions
shall be deemed earned and shall be due and payable only if, as and when the
sale contemplated by this Contract is consummated. Buyer and Seller shall
indemnify, defend and hold each other harmless from any claim, liability,
obligation, cost or expense (including attorneys’ fees and expenses) for fees or
commissions relating to Buyer’s purchase of the Property asserted against either
party by any broker or other person (other than the Broker) claiming by, through
or under the indemnifying party or whose claim is based on the indemnifying
party’s acts. The terms and provisions hereof supersede in their entirety any
prior agreements or understandings of any kind or character between Seller and
Broker with respect to the payment of a commission, finder’s fee or other sum in
connection with the sale of the Property. The provision of this Section 8 shall
survive the Closing or any termination of this Contract.

9.   LIMITATION OF SELLER’S REPRESENTATIONS AND WARRANTIES.

  (a)   BUYER ACKNOWLEDGES THAT EXCEPT FOR ANY EXPRESS WARRANTIES AND
REPRESENTATIONS CONTAINED IN THIS CONTRACT OR ANY INSTRUMENT, DOCUMENT, OR
AGREEMENT TO BE DELIVERED TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
WRITTEN, ORAL, IMPLIED, OR OTHER REPRESENTATIONS, STATEMENTS, OR WARRANTIES BY
SELLER OR ANY AGENT OF SELLER OR ANY REAL ESTATE BROKER OR SALESMAN. ALL
PREVIOUS WRITTEN, ORAL, IMPLIED, OR OTHER STATEMENTS, REPRESENTATIONS,
WARRANTIES, OR AGREEMENTS, IF ANY, ARE MERGED HEREIN. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, SELLER SHALL NOT HAVE ANY LIABILITY TO BUYER, AND BUYER SHALL
RELEASE SELLER FROM ANY LIABILITY (INCLUDING, WITHOUT LIMITATION, CONTRACTUAL
AND/OR STATUTORY ACTIONS FOR CONTRIBUTION OR INDEMNITY), FOR, CONCERNING, OR
REGARDING: (A) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE SUITABILITY THEREOF FOR ANY ACTIVITY OR USE; (B) ANY
IMPROVEMENTS OR SUBSTANCES LOCATED THEREON; OR (C) THE COMPLIANCE OF THE
PROPERTY WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT OR
OTHER BODY. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 12, SELLER HAS NOT MADE,
DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS,
COVENANTS OR GUARANTEES, EXPRESSED OR IMPLIED, OR ARISING BY OPERATION OF LAW,
AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY, QUALITY, OR ENVIRONMENTAL
CONDITION OF THE PROPERTY OR ITS SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR USE. BUYER AFFIRMS THAT IT: (I) HAS OR WILL HAVE HAD THE OPPORTUNITY
TO HAVE INVESTIGATED AND INSPECTED THE PROPERTY AND IS FAMILIAR AND

Contract of Sale — Walker Ranch Apartments

11



--------------------------------------------------------------------------------



 



      SATISFIED WITH THE PHYSICAL CONDITION OF THE PROPERTY; AND (II) HAS MADE
OR WILL HAVE AN OPPORTUNITY TO MAKE ITS OWN DETERMINATION AS TO THE
MERCHANTABILITY, QUANTITY, QUALITY, AND CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE POSSIBLE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR
WASTE OR OTHER ENVIRONMENTAL CONTAMINATION AND THE PROPERTY’S SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE. BUYER HEREBY ACCEPTS THE PROPERTY IN
ITS PRESENT CONDITION (INCLUDING ENVIRONMENTAL CONDITIONS) ON AN “AS IS,” “WHERE
IS,” AND “WITH ALL FAULTS” BASIS. BUYER FURTHER ACKNOWLEDGES THAT WITHOUT THIS
ACCEPTANCE, THIS SALE WOULD NOT BE MADE AND THAT EXCEPT AS EXPRESSLY SET FORTH
IN THIS CONTRACT, SELLER WILL NOT UNDER ANY CIRCUMSTANCES HAVE ANY OBLIGATION
WHATSOEVER TO UNDERTAKE ANY REPAIR, ALTERATION, REMEDIATION, OR OTHER WORK OF
ANY KIND WITH RESPECT TO ANY PORTION OF THE PROPERTY. BUYER AND ITS SUCCESSORS
AND ASSIGNS HAVE, AND SHALL BE DEEMED TO HAVE, ASSUMED ALL RISK AND LIABILITY
WITH RESPECT TO THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR WASTE OR OTHER
ENVIRONMENTAL CONTAMINATION ON OR WITHIN OR UNDER THE SURFACE OF THE PROPERTY,
WHETHER KNOWN OR UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND WHETHER EXISTING
PRIOR TO, AT, OR SUBSEQUENT TO, TRANSFER OF THE PROPERTY. EXCEPT AS EXPRESSLY
SET FORTH IN THIS CONTRACT, BUYER AND ITS SUCCESSORS AND ASSIGNS HEREBY RELEASE
SELLER OF AND FROM ANY AND ALL RESPONSIBILITY, LIABILITY, OBLIGATIONS, AND
CLAIMS, KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO TAKE
THE PROPERTY BACK OR REDUCE THE PRICE, OR ACTIONS FOR CONTRIBUTION OR INDEMNITY,
THAT BUYER OR ITS SUCCESSORS AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY
ARISE IN THE FUTURE, BASED IN WHOLE OR IN PART, UPON THE PRESENCE OF TOXIC OR
HAZARDOUS SUBSTANCES OR WASTE OR OTHER ENVIRONMENTAL CONTAMINATION ON OR WITHIN
OR UNDER THE SURFACE OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
RESPONSIBILITY, LIABILITY, OBLIGATIONS, AND CLAIMS THAT MAY ARISE UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, AS
AMENDED 42 U.S.C. § 9601 ET SEQ. BUYER FURTHER ACKNOWLEDGES THAT THE PROVISIONS
OF THIS DISCLAIMER AND RELEASE HAVE BEEN FULLY EXPLAINED TO BUYER AND THAT BUYER
FULLY UNDERSTANDS AND ACCEPTS SAME. THE PROVISIONS OF THIS DISCLAIMER AND
RELEASE SURVIVE CLOSING.     (b)   Except as otherwise specifically stated in
this Contract, Buyer agrees that Seller shall not be responsible or liable to
Buyer for any construction defects, errors, omissions, or on account of any
other conditions affecting the Property, as Buyer is purchasing the Property AS
IS, WHERE IS, and WITH ALL FAULTS. Buyer or anyone claiming by, through or under
Buyer, hereby fully releases Seller, its employees, officers, directors,
representatives, attorneys and agents from any claim, cost, loss, liability,
damage, expense, demand, action or cause of action arising from or related to
any construction defects, errors, omissions, or other conditions affecting the
Property. Buyer further acknowledges and agrees that this release shall be given
full force and effect according to each of its expressed terms and provisions,
including, without limitation, those relating to

Contract of Sale — Walker Ranch Apartments

12



--------------------------------------------------------------------------------



 



      unknown and suspected claims, damages and causes of action. This covenant
releasing Seller shall be a covenant running with the Property and shall be
binding upon Buyer, its successors and assigns. Subject to consummation of this
Contract, Seller hereby assigns to Buyer, without recourse or representation of
any nature, effective upon Closing, any and all claims that Seller may have
against any third party for any such errors, omissions or defects in the
Property. As a material covenant and condition of this Contract, Buyer agrees
that in the event of any such construction defects, errors, omissions or on
account of any other conditions affecting the Property, Buyer shall look solely
to Seller’s predecessors in title or to such contractors and consultants as may
have contracted for work in connection with the Property for any redress or
relief. Upon the assignment by Seller of its claims, Buyer releases Seller of
all rights, express or implied, Buyer may have against Seller arising out of or
resulting from any errors, omissions or defects in the Property. Buyer further
understands that some of Seller’s predecessors in title may have filed petitions
under the bankruptcy code and Buyer may have no remedy against such
predecessors, contractors or consultants. This waiver and release of claims
shall survive the Closing.

10.   DEFAULT.

  (a)   Seller’s Remedies. If Buyer fails to perform its obligations pursuant to
this Contract at or prior to Closing for any reason except failure by Seller to
perform here under, or if prior to Closing any one or more of Buyer’s
representations or warranties are breached in any material respect, then Seller
shall be entitled, as its SOLE and EXCLUSIVE remedy (except as provided in
Sections 5(b) and 8), to terminate this Contract and retain the Earnest Money as
liquidated damages and not as penalty, in full satisfaction of claims against
Buyer hereunder. Seller and Buyer agree that Seller’s damages resulting from
Buyer’s default are difficult, if not impossible, to determine, and the Earnest
Money is a fair estimate of those damages and has been agreed to in an effort to
cause the amount of such damages to be certain. Notwithstanding anything in this
Section 10(a) to the contrary, in the event of Buyer’s default or termination of
this Contract, Seller shall have all remedies available at law or in equity if
Buyer or any party related to or affiliated with Buyer is asserting any claims
or right to the Property that would otherwise delay or prevent Seller from
having clear, indefeasible and marketable title to the Property.     (b)  
Buyer’s Remedies. If Seller fails to perform its obligations pursuant to this
Contract for any reason except failure by Buyer to perform hereunder, or if
prior to Closing any one or more of Seller’s representations or warranties are
breached in any material respect, then Buyer shall elect, as its SOLE and
EXCLUSIVE remedy, to either: (i) terminate this Contract by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money and any Extension Fee, together with Buyer’s actual, third party, out of
pocket costs and expenses incurred in connection with Buyer’s Feasibility Study,
up to a maximum cumulative reimbursement not to exceed $25,000.00; or
(ii) enforce specific performance; provided, however, if— and only if— the
remedy of specific performance is not available to Buyer due to Seller’s prior
sale of the Property to a third party, then Buyer shall have the additional
remedy of terminating the Agreement and recovering from Seller an amount equal
to the sum of Buyer’s documented, out-of- pocket third party costs paid or
incurred in connection with the acquisition of the Property, or (iii) waive said
failure or breach and proceed to Closing. Notwithstanding anything herein to the
contrary, Buyer shall be deemed to have elected to terminate this Contract if
Buyer fails to deliver to Seller written notice of its intent to file a claim or
assert a cause of action for specific performance against Seller on or before
fifteen (15)

Contract of Sale — Walker Ranch Apartments

13



--------------------------------------------------------------------------------



 



      business days following the scheduled Closing Date or, having given such
notice, fails to file a lawsuit asserting such claim or cause of action in Bexar
County, Texas, within two (2) months following the scheduled Closing Date. In no
event or circumstance shall Buyer be entitled to any consequential or punitive
damages. Buyer’s remedies shall be limited to those described in this Section
10(b).

11.   ATTORNEYS’ FEES. Any party to this Contract who is the prevailing party in
any legal proceeding against the other party brought under or with respect to
this Contract or transaction shall be additionally entitled to recover court
costs and reasonable attorneys’ fees from the non-prevailing party.   12.  
REPRESENTATIONS AND WARRANTIES OF SELLER.

  (a)   Seller hereby represents and warrants to Buyer, which representations
and warranties shall be deemed made by Seller to Buyer as of the Effective Date
and also as of the Closing Date:

  (i)   To Seller’s knowledge, there are no parties in possession of any portion
of the Property except Seller and tenants under Tenant Leases;     (ii)   To
Seller’s knowledge, except as provided in the Rent Rolls, neither Seller nor any
tenant is in default of any material obligation pursuant to the terms of the
Tenant Leases;     (iii)   Seller has, or on the Closing Date will have, the
partnership power and authority to sell and convey the Property as provided in
this Contract and to carry out Seller’s obligations hereunder, and that all
requisite partnership action necessary to authorize Seller to enter into this
Contract and to carry out Seller’s obligations hereunder has been, or on the
Closing Date will have been, taken;     (iv)   To Seller’s knowledge, the
Operating Reports are true and correct in all material respects;     (v)  
Seller has received no written notice from any government agency having
jurisdiction over the Land or Improvements that either considers the
construction of the Improvements or the operation or use of the Property to be
in violation of any law, ordinance, regulation or order;     (vi)   Without any
other investigation or inquiry of any kind, except as may be lawfully located on
the Property and except as disclosed in the Existing Environmental Report, to
Seller’s knowledge, there are no Hazardous Materials in, attributable to or
affecting the Land or Improvements. As used herein, a “Hazardous Material” means
any hazardous, toxic or dangerous waste, substance or material, pollutant or
contaminant, as defined for purposes of any Environmental Laws or any other
federal, state or local law, ordinance, rule, regulation or other enforcement
vehicle applicable to the Property, or any substance which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous, or any substance which contains gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls (PCBs), or radon gas,
urea formaldehyde, asbestos or lead. “Environmental Laws” means all federal,
state and local laws, ordinances, rules and regulations now or hereafter in
force,

Contract of Sale — Walker Ranch Apartments

14



--------------------------------------------------------------------------------



 



      as amended from time to time, and all federal and state court decisions,
consent decrees and orders interpreting or enforcing any of the foregoing, in
any way relating to or regulating human health or safety, or industrial hygiene
or environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq.;     (vii)  
There are no actions, suits or proceedings pending for which Seller has received
service of process, before or by any judicial, administrative or union body, any
arbiter or any governmental authority, against or affecting Seller or the
Property. To Seller’s knowledge, Seller has not received any written notice of a
pending or threatened eminent domain or similar proceeding that would affect the
Land or Improvements;     (viii)   Seller is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder;     (ix)   Neither Seller, nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is, nor will they become, a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’S Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities;     (x)  
To Seller’s knowledge, there are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property other
than as disclosed in the Submission Matters or as set forth in the Tenant
Leases;     (xi)   To Seller’s knowledge, this Contract does not and the
transaction contemplated in this Contract will not violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller or the
Property is subject; and     (xii)   Seller does not currently have any
employees.

  (b)   Whenever the phrases “to Seller’s actual knowledge,” “to Seller’s
knowledge,” or “to the best of Seller’s knowledge” or any similar phrase is used
herein, such phrases shall be deemed to mean the present, actual knowledge (as
opposed to the imputed knowledge), without inquiry or investigation, of such
fact or condition by W. T. Field, (President of Thompson Realty Development
Corporation, the corporate general partner of Seller) (“Seller’s
Representative”). The representations and warranties contained in Section 12(a)
are the representations and warranties of Seller and in no event or
circumstances

Contract of Sale — Walker Ranch Apartments

15



--------------------------------------------------------------------------------



 



      will be construed as either the individual representations and warranties
of Seller’s Representative or to create any individual liability for Seller’s
Representative.     (c)   It shall be a condition precedent to Buyer’s
obligations hereunder that as of the date of Closing, all of Seller’s
representations and warranties shall be true and correct in all material
respects. If the representations and warranties of Seller which to Sellers
actual knowledge were true and correct when made are not true and correct in all
material respects on the date of Closing, then Buyer may, at its option,
(a) waive such condition and close this transaction in accordance with the terms
and provisions of this Contract or, (b) terminate this Contract by notice in
writing to Seller and receive back the Earnest Money whereupon neither party
shall have any further rights or obligations pursuant to this Contract, other
than as set forth herein with respect to rights or obligations that survive
termination.     (d)   Subject to the provisions of Section 12(e), the
representations and warranties of Seller made in Section 12(a) shall survive the
Closing for a period of six (6) months (the “Survival Period”). Buyer shall have
the right to bring an action against the Seller on the breach of a
representation or warranty hereunder, but only on the following conditions:
(i) the Buyer first learns of the breach after Closing and files such action
within the Survival Period, and (ii) Buyer shall not have the right to bring a
cause of action for a breach of a representation or warranty unless the damage
to such party on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds Twenty-Five Thousand and No/100
Dollars ($25,000.00). Furthermore, Buyer agrees that the maximum liability of
Seller for the alleged breach of any or all representations or warranties set
forth in this Contract is limited to Two Hundred Thousand and No/100 Dollars
($200,000.00). The provisions of this Section 12(d) shall survive the Closing.  
  (e)   If any representation or warranty above is known by Buyer prior to
Closing to be untrue and is not remedied by Seller prior to Closing, Buyer may
as Buyer’s sole and exclusive remedy, either (i) terminate this Contract
whereupon the Earnest Money and any Extension Fee shall be refunded to Buyer,
and neither party shall have any further rights or obligations pursuant to this
Contract, other than as set forth herein with respect to rights or obligations
that survive termination, or (ii) waive its objections and close the transaction
without any reduction or credit against the Sales Price. The foregoing
representations and warranties shall not survive the Closing.

13.   COVENANTS OF SELLER. From the Effective Date until Closing, Seller shall:

  (a)   Maintain and operate the Property in its current state and condition,
reasonable wear and tear and damage from casualty excepted.     (b)   Continue
all insurance policies relative to the Property in full force and effect.    
(c)   Not remove any item of Personal Property from the Land or Improvements
unless replaced by a comparable item of Personal Property, except for any dead
landscaping, which Seller shall have no obligation to replace.     (d)   Refrain
from entering into any contracts, or other agreements (excluding leases)
regarding the Property (other than contracts in the ordinary and usual course of
business

Contract of Sale — Walker Ranch Apartments

16



--------------------------------------------------------------------------------



 



      and which are cancelable by the owner of the Property within thirty (30)
days after giving notice thereof without penalty).     (e)   Seller shall
conduct its leasing activities in the normal course of business. All new Tenant
Leases shall be on the form of lease currently used by Seller or such other form
as may be approved by Buyer and Seller. All new leases shall be entered into in
conformity with the lease guidelines (“Lease Guidelines”) attached hereto as
Exhibit G, including lease term, rental rates and leasing concessions, or as
otherwise proposed by Seller and approved by Buyer. Seller will not grant any
move-in incentive to tenants greater those provided in the Lease Guidelines.    
(f)   Perform Seller’s material obligations under the Tenant Leases, in
accordance with Seller’s prior operations.     (g)   Provide to Buyer copies of
current rent rolls in the same form as the Rent Roll which will be deemed to
supplement the Rent Roll promptly following receipt by Seller.     (h)   Provide
to Buyer copies of updated operating statements as received by Seller in
accordance with its current course of business.     (i)   Apply any security or
other deposits except in the ordinary course of Seller’s business in accordance
with Seller’s prior operations.

14. USE OF PROPERTY. Seller has not claimed the benefit of laws permitting a
special use valuation for the purposes of payment of ad valorem taxes on the
Property. If a previous owner claimed such benefit and, after the purchase is
closed, Buyer changes the use of the Property from its present use and the same
results in the assessment of additional taxes, such additional taxes will be the
obligation of the Buyer, notwithstanding that some or all of such additional
taxes may relate back to the period prior to Closing.

15. CONDEMNATION. Seller agrees to give Buyer prompt notice of any condemnation
action affecting the Land, the Improvements or the Personal Property between the
Effective Date and the Closing Date. If prior to the Closing Date condemnation
proceedings are commenced against any material portion of the Property, then
this Contract shall terminate and the Earnest Money and any Extension Fee shall
be refunded to Buyer. A “material portion of the Property” as used herein shall
mean at least ten percent (10%) of the square footage of the structural
Improvements or parking such that the Property does not comply with applicable
law, or loss or relocation of the primary entrance to the Property, or loss or
relocation of the primary entrance sign for the Property. If prior to the
Closing Date condemnation proceedings are commenced against less than a material
portion of the Property, then this Contract shall not terminate, but at Closing
Seller shall assign to Buyer any condemnation award and the Sales Price shall
not be reduced.

16. DAMAGE TO PROPERTY. Seller agrees to give Buyer prompt notice of any fire or
other casualty affecting the Land, the Improvements or the Personal Property
between the Effective Date and the Closing.

  (a)   If prior to the Closing either (i) the Property is damaged by an
uninsured casualty costing TWO-HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00)
or more to repair and Seller is unwilling or unable to repair such damage on or
prior to the Closing; or (ii) the Property is damaged by fire or other casualty
which is insured that would cost TWO-HUNDRED FIFTY-THOUSAND AND NO/100 DOLLARS
($250,000.00) or

Contract of Sale — Walker Ranch Apartments

17



--------------------------------------------------------------------------------



 



      more to repair, then in any such event, either Buyer or Seller may, at its
option, elect to terminate this Contract by written notice to the other party
within twenty (20) days after the date of Seller’s notice to Buyer of the
casualty or at the Closing, whichever is earlier, in which case the Earnest
Money and any Extension Fee shall be refunded to Buyer, and neither party shall
have any further rights or obligations hereunder, other than as set forth herein
with respect to rights and obligations that survive termination. If neither
Buyer nor Seller timely makes its election to terminate this Contract, then the
Closing shall take place as provided herein without reduction of the Sales Price
(except for (i) the amount equal to Seller’s deductible under its insurance
policies and (ii) the amount, be in no event more than TWO-HUNDRED THOUSAND AND
NO/100 DOLLARS ($200,000.00) of the estimated cost to repair any uninsured
casually), and there shall be assigned to Buyer at the Closing all interest of
Seller in and to any casualty insurance proceeds, including, to the extent
assignable the proceeds of any business interruption or loss of rental
insurance.     (b)   If prior to the Closing there shall occur damage to the
Property caused by fire or other casualty which is insured that would cost less
TWO-HUNDRED FIFTY-THOUSAND AND NO/100 DOLLARS ($250,000.00) to repair, then in
any such event, Buyer shall have no right to terminate this Contract, but there
shall be assigned to Buyer at Closing all interest of Seller in and to any
casualty insurance proceeds that may be payable to Seller on account of any such
occurrence, including, to the extent assignable the proceeds of any business
interruption or loss of rental insurance and the Sales Price shall be reduced by
an amount equal to Seller’s deductible under its insurance policies.     (c)  
Seller and Buyer both agree to use the Seller’s insurance adjuster’s assessment
to determine the amount of damages.

17. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to
Seller, which representations and warranties shall be deemed made by Buyer to
Seller as of the Effective Date and also as of the Closing Date:

  (a)   Buyer has the full right, power and authority to purchase the Property
as provided in this Contract and to carry out Buyer’s obligations hereunder, and
that all requisite action necessary to authorize Buyer to enter into this
Contract and to carry out Buyer’s obligations hereunder has been taken.     (b)
  Neither Buyer, nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents, is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of OFAC (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

    Notwithstanding anything herein to the contrary, any breach by Buyer of any
of the foregoing representations or warranties shall constitute a default by
Buyer hereunder, and Seller may thereupon, at its option, terminate this
Contract by giving written notice thereof, in which event

Contract of Sale — Walker Ranch Apartments

18



--------------------------------------------------------------------------------



 



    the Earnest Money shall be paid to Seller as liquidated damages, and neither
Buyer nor Seller shall have any further rights or liabilities hereunder, except
as otherwise provided herein.

18.   MISCELLANEOUS.

  (a)   All notices, demands, and requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to be delivered when
actually received by telecopy or personal delivery or, if earlier and regardless
whether actually received or not, (i) upon deposit with a nationally recognized
overnight courier for next business day delivery, charges prepaid, or (ii) upon
three (3) business days following deposit in a regularly maintained receptacle
for the United States mail, registered or certified, postage prepaid, in either
such event to be addressed to the addressee as follows:

If to Seller:
TR Walker Ranch Partners, Ltd.
c/o Thompson Realty Corporation
2505 N. Plano Road, Ste 3000
Richardson, TX 75082
Attention: W. T. Field (Tom), President
Phone (972) 644-2400
Fax (972) 644-2411
with a copy to:
Thompson Realty Corporation
2505 N. Plano Road, Ste 3000
Richardson, TX 75082
Attention: Kelly P. B. Drablos, Esq.
Vice President and Legal Counsel
Phone (972) 644-2400
Fax (972) 644-2411
with an additional copy to:
Haynes and Boone, L.L.P.
2505 N. Plano Road, Suite 4000
Richardson, Texas 75082
Attention: Richard K. Martin, Esq.
Phone:(972)739-8634
Facsimile: (972)692-9114
If to Buyer:
Triple Net Properties, LLC
c/o ROC Realty Advisors, LLC
1606 Santa Rosa Drive, Suite 109
Richmond, Virginia 23229
Attention: Gus R. Remppies
Phone:(804)225-1082
Facsimile: (804) 285-1376

19



--------------------------------------------------------------------------------



 



with a copy to:
Hirschler Fleischer
701 East Byrd Street, 15th Floor
Richmond, VA 23219
Attention: David F. Belkowitz, Esq.
Phone: (804) 771-9546
Facsimile: (804) 644-0957

  (b)   This Contract shall be construed under and in accordance with the laws
of the State of Texas, and all obligations of the parties created hereunder are
performable in Bexar County, Texas.     (c)   This Contract shall be binding
upon and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, legal representatives, successors, and permitted
assigns.     (d)   In case any one or more of the provisions contained in this
Contract shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Contract shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein. Furthermore, in lieu of any such invalid, illegal or unenforceable
provision, there shall be automatically added to this Contract a provision as
similar to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.     (e)   This Contract, together with the
Inspection Agreement dated as of March 15, 2006, by and between Seller and
Purchaser, constitutes the sole and only agreement of the parties hereto with
respect to the subject matter hereof and supersedes any prior understandings or
written or oral agreements between the parties respecting the subject matter
hereof and cannot be changed except by their written consent.     (f)   Time is
of the essence with this Contract.     (g)   Words of any gender used in this
Contract shall be held and construed to include any other gender, and words in
the singular number shall be held to include the plural, and vice versa, unless
the context requires otherwise.     (h)   In accordance with the requirements of
the Texas Real Estate License Act, Buyer is hereby advised by Broker that
(i) Buyer should be furnished with or obtain a policy of title insurance or have
the abstract covering the Property examined by any attorney of its own
selection, and (ii) unless otherwise agreed to in writing by the parties hereto,
Broker is being paid by Seller and is representing Seller in this transaction.  
  (i)   The covenants, indemnification obligations and the waiver and release by
Buyer set forth in Sections 5(b), 9(b) and 10, and the covenants and
indemnification obligations of Buyer and Seller set forth in Sections 4(e), 4(f)
and 8, shall survive consummation of Closing and any termination or cancellation
of this Contract, notwithstanding any contrary provisions hereof.     (j)   The
parties may execute this Contract in one or more identical counterparts, all of
which when taken together will constitute one and the same instrument.

20



--------------------------------------------------------------------------------



 



  (k)   The parties hereto acknowledge that the parties and their respective
counsel have each reviewed and revised this Contract, and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Contract
or any amendments or exhibits hereto.     (1)   “Business Day” shall mean a date
which is not a Saturday, Sunday or holiday observed by federally chartered banks
in the State of Texas, whenever any determination is to be made or action to be
taken on a date specified in this Contract if such date falls upon a date which
is not a Business Day, the date for such determination or action shall be
extended to the first Business Day immediately thereafter.

19.   ASSIGNMENT. Buyer may not assign this Contract without Seller’s prior
written consent, such consent to be given or denied in Seller’s sole and
absolute discretion; provided no consent of Seller shall be required in
connection with the assignment of the Contract at least five (5) Business Days
prior to the Closing Date to any entity controlled by or managed by Triple Net
Properties, LLC. In event of any assignment of this Contract, Buyer shall
promptly provide a copy of such assignment to Seller.

20.   NONREFUNDABLE CONSIDERATION. Contemporaneously with the execution and
delivery of this Contract, Buyer has delivered to Seller and Seller hereby
acknowledges the receipt of a check in the amount of One Hundred Dollars
($100.00) (“Independent Contract Consideration”), which amount the parties
bargained for and agreed to as consideration for Buyer’s exclusive right to
inspect and purchase the Property pursuant to this Contract and for Seller’s
execution, delivery and performance of this Contract. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided in this Contract, is nonrefundable, and it is fully earned and
shall be retained by Seller notwithstanding any other provision of this
Contract.

21.   WAIVER OF CONSUMER RIGHTS. Buyer, after consultation with an attorney of
its own selection (which counsel was not directly or indirectly identified,
suggested or selected by Seller or any agent of Seller) hereby voluntarily
waives its rights under the Deceptive Trade Practices — Consumer Protection Act
(Section 17.41, et seq., Business and Commerce Code), a law that gives consumers
special rights and protections. Buyer hereby acknowledges to Seller that Buyer
and Seller are not in a significantly disparate bargaining position.

22.   AUDIT. If Buyer, subject to the limitations of this Contract, assigns this
Contract to a publicly registered company promoted by Buyer (the “Registered
Company”) and the Registered Company acquires the Property pursuant to this
Contract, Seller acknowledges that the Registered Company is required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the most recent pre-acquisition fiscal year (the “Audited Year”)
for the Property. To assist the Registered Company in preparing the SEC Filings,
Seller agrees to provide the Registered Company with the following:

  (a)   Access to bank statements for the Audited Year;     (b)   Rent Roll as
of the end of the Audited Year;
    (c)   Operating Statements for the Audited Year;     (d)   Access to the
general ledger for the Audited Year;

21



--------------------------------------------------------------------------------



 



  (e)   Cash receipts schedule for each month in the Audited Year;     (f)  
Access to invoice for expenses and capital improvements in the Audited Year;    
(g)   Copies of all insurance documentation for the Audited Year; and     (h)  
Copies of accounts receivable aging as of the end of the Audited Year and an
explanation for all accounts over 30 days past due as of the end of the Audited
Year.

    The provisions of this Section 22 shall survive Closing.   23.   BUYER’S
CONDITIONS PRECEDENT. If any of the following conditions precedent to Buyer’s
obligations under this Contract is not satisfied, then Buyer may, at its option,
waive such condition and close this transaction, or, as Buyer’s sole and
exclusive remedy, terminate this Contract, in which event the Earnest Money
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except other than as set forth herein with respect to
rights or obligations which survive termination:

  (a)   Each of the representations and warranties made by Seller in Section 12
shall be true and correct in all material respects when made and as of the
Closing Date.     (b)   Seller shall have performed or complied in all material
respects with each obligation and covenant required by applicable laws and by
this Contract to be performed or complied with by Seller on or before the
Closing.     (c)   Seller shall have performed or complied in all material
respects with each material obligation and covenant required to be performed by
Seller pursuant to the Tenant Leases and the Service Contracts; provided that if
Seller is in default of any such obligation, Seller shall be afforded an
opportunity to either cure such default or to escrow at Closing an amount
reasonably necessary to effect such cure.     (d)   Title to the Property and
the other assets to be transferred hereunder shall be delivered to Buyer in the
manner required under Section 6.     (e)   From the expiration of the
Feasibility Period to the Closing Date, there has been no unlawful introduction
of Hazardous Materials that would materially and adversely affect the
environmental condition of the Property from that which existed at the
expiration of the Feasibility Period.

      If any of the above described conditions precedent to Buyer’s obligations
hereunder is not satisfied, Buyer may, at its option, (A) waive such condition
and close this transaction with no reduction in the Sales Price, or
(B) terminate this Contract by notice in writing to Seller in which event the
Earnest Money and any Extension Fee shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder except other than
as set forth herein with respect to rights or obligations which survive
termination.     24.   EFFECTIVE DATE. The “Effective Date” of this Contract
shall be the date an original of this Contract (or original counterparts of this
Contract) are executed by both Seller and Buyer.

22



--------------------------------------------------------------------------------



 



Remainder of Page Intentionally Left Blank.
Signature Pages Follow.
Contract of Sale — Walker Ranch Apartments

23



--------------------------------------------------------------------------------



 



     EXECUTED in multiple originals effective as of the Effective Date.

                      SELLER:
 
                    TR WALKER RANCH PARTNERS, LTD.,     a Texas limited
partnership
 
                    By:   TRDC Walker Partners, Ltd.,         a Texas limited
partnership, its general partner
 
                        By:   Thompson Realty Development
Corporation, a Texas corporation, its
general partner
 
               
 
          By:   /s/ W.T. Field
 
               
 
          Name:   W. T. Field
 
          Title:   President             Date signed: May 4, 2006

              BUYER:
 
            TRIPLE NET PROPERTIES, LLC, a Virginia limited liability
company
 
       
 
  By:   /s/ LOUIS ROGERS
 
       
 
  Name:   LOUIS ROGERS
 
  Title:   PRESIDENT     Date signed: May 2, 2006
 
            BROKER:
 
            The Broker executes this Contract for the sole purpose of
acknowledging and consenting to Section 8. The Broker shall not be a necessary
party to any Amendment of this Contract.
 
            WILLIAM M. WOODALL, P.C.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
            Date signed:                     , 2006

Contract of Sale—Walker Ranch Apartments
Signature Pages

 



--------------------------------------------------------------------------------



 



              TITLE COMPANY:
 
            Receipt of $150,000.00 Earnest Money is acknowledged.
 
            LANDAMERICA TITLE COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
            Date signed:                     , 2006

EXHIBITS:

         
Exhibit A
  -   Property Description
Exhibit B
  -   Special Warranty Deed
Exhibit C
  -   Bill of Sale, Assignment and Assumption Agreement
Exhibit D
  -   Assignment of Leases and Assumption Agreement
Exhibit E
  -   Non-Foreign Affidavit
Exhibit F
  -   Tenant Notice Letter
Exhibit G
  -   Lease Guidelines

Contract of Sale — Walker Ranch Apartments
Signature Pages

 